DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1 and 16 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a FOUP elevator system disposed outside the interior space, the comprising a first shelf and a second shelf moveable along a track to a loading position to receive or provide a FOUP the first shelf moveable along the track to a load lock transfer position to transfer a FOUP to or from the interior space, the first shelf movable along the track to a cleared position when the second shelf is at the loading position and the second shelf is moveable along the track to a queueing position when the first shelf is at the load lock transfer position.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 12 and subsequent dependent claims.  The prior art of record does not disclose or render obvious using the shuttle, transferring the first FOUP from the interior space through the load lock door opening to a first shelf of a FOUP elevator system of the FOUP load lock; moving the first shelf, with the first FOUP on the first shelf, to a loading position to provide the first FOUP to an overhead hoist transfer (OHT) system, moving a second shelf of the FOUP elevator system, with a second FOUP on the second shelf, from a queueing position to the load lock door opening; using the shuttle, transferring the second FOUP from the second shelf through the load lock door opening to the interior space; after transferring the second FOUP from the second shelf, moving the second shelf to the loading position, receiving a third FOUP on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652